Citation Nr: 0020111	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the right flank, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to a compensable evaluation for a laparotomy 
scar.  

3.  Entitlement to a compensable evaluation for residuals of 
shell fragment wounds of the face and thorax.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In April 1997 the Board remanded this case for further 
development, and it has since been returned for further 
appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claims of entitlement to 
increased evaluations for residuals of shell fragment wounds 
of the right flank, a laparotomy scar, and residuals of shell 
fragment wounds of the face and thorax are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his shell fragment wounds of the right flank, a laparotomy 
scar, and residuals of shell fragment wounds of the face and 
thorax (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

Service medical records document treatment of two shell 
fragment wounds to the right flank, as well as shell fragment 
wounds to the face and thorax.  An exploratory laparotomy was 
performed.  Upon discharge, a well-healed scar from the 
laparotomy was noted on the abdominal wall.  Two parallel, 
well-healed scars were noted on the right flank.  X-rays 
revealed multiple foreign bodies overlying the soft tissues 
of the right lower and mid-abdomen.  

Pursuant to a Board remand in April 1997, VA examinations 
were conducted in June 1997 and December 1997, conducted by 
the same examiner.  Thus, the most recent VA examinations was 
conducted well over two years ago.  

Both examinations essentially revealed the same findings.  It 
was found that the veteran had sustained shrapnel wounds to 
the right lumbar area in February 1968 that penetrated the 
latissimus dorsi, serratus posticus inferior, and the erector 
spinate muscles of the right lumbosacral area.  Mild to 
moderately tender scars were noted.  

Both examinations revealed pain and limitation of motion of 
the lumbosacral spine during testing.  The examiner noted 
during both examinations that the veteran had degenerative 
disc disease at the L4-5 and L5-S1 levels, as well 
anterolateralis at L5-S1.  The examiner concluded that this 
was the cause of the veteran's back pain.  

The examiner further found during both examinations that the 
shrapnel wounds were at least a contributory cause of the 
lumbosacral spine pathology noted above.  He concluded that 
this was because the shrapnel wounds had resulted in an 
inflammatory reaction within the lumbosacral musculature 
which impaired normal lumbosacral function and therefore 
contributed to the development of lumbar spine degenerative 
disc disease and anterolateralis.  

While the examiner adequately noted the muscles that were 
penetrated by the right flank shell fragment wounds, he did 
not, during either examination, clearly determine the degree 
of disability specifically with respect to these muscles.  

Rather, the examiner appeared to focus on the impact that the 
right flank shell fragment muscle wounds had on the 
lumbosacral spine rather than on the disability of muscles 
themselves.  He merely noted that the muscles had sustained 
an inflammatory reaction without going into any more detail.  
The limitations described by the VA examiner involved the 
lumbosacral spine and appeared to be attributed to his 
lumbosacral degenerative disc disease and anterolateralis 
rather than on any specific current limitation of the muscles 
themselves.  

The examiner did not make any specific determinations as to 
whether there was any loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement in the muscles 
impacted by the right flank shell fragment wounds.  The 
examiner primarily assessed the degree of limitation in the 
lumbar spine rather than in the muscles themselves.  

In this regard, the Board notes that in January 1999 the RO 
granted service connection for the veteran's lumbosacral 
disability as being secondary to service connected shell 
fragment wounds to the right flank, and assigned a separate 
20 percent rating for this disability based on the findings 
made during the June and December 1997 VA examinations.  

In sum, the VA examinations did not sufficiently discuss the 
current level of actual muscle disability and the limitations 
resulting therefrom.  

Therefore, as the most recent VA examination is well over two 
years old, and the June 1997 and December 1997 VA 
examinations are inadequate for rating the level of muscle 
disability resulting from the right flank shell fragment 
wounds, the Board concludes that a remand is required so that 
a more thorough examination may be conducted.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); 38 C.F.R. § 4.2.  

The Board notes that the regulations concerning muscle 
disabilities changed effective July 3, 1997, during the 
pendency of the veteran's appeal.  See 62 Fed. Reg. 30,235 
(1997).  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria." 62 Fed. Reg. 
at 30,235.  

Nonetheless, as this case is already being remanded, the 
Board is of the opinion that the RO should provide the 
veteran with notice of the pertinent regulations that have 
been amended and evaluate the claim with both the previous 
and amended criteria in mind.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or other appropriate 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the shell fragment 
wounds to the right flank.  

The claims file, copies of the previous 
and amended criteria pertaining to the 
evaluation of muscle disabilities, 
particularly 38 C.F.R. §§ 4.56 and 4.73, 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report should be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  

Specifically, it is requested that the 
examiner review the claims file and 
render a decision as to the following 
questions:

? Again identify the muscle groups, if 
any, involved with respect to the shell 
fragment wounds involving the right 
flank, as well as the face and thorax.  

? Describe the level of impairment of the 
muscle groups affected by the veteran's 
shell fragment wounds of the right 
flank, as well as the face and thorax, 
in terms of loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, and impairment of coordination 
and uncertainty of movement, as opposed 
to limitations resulting from his 
degenerative disc disease and 
anterolateralis.

The examiner should describe the scarring 
from the shell fragment wounds of the 
right flank, face, thorax as well as the 
laparotomy scar.  

The examiner should specifically identify 
the location of the shell fragment 
wounds.  The examiner should also 
estimate the degree, if any, of muscle 
loss, and should compare the strength and 
endurance of the pertinent muscles with 
corresponding muscles of the sound side, 
if possible.  

The examiner should also determine active 
and passive range of motion in degrees, 
and comment on any other functional 
limitations, if any, caused by the 
veteran's service-connected muscle 
disability, as opposed to his lumbosacral 
spine disability.  

In determining the degree of muscle 
disability and resulting limitations, the 
examiner must distinguish between those 
limitations resulting from the current 
muscle disability(ies) versus the 
limitations resulting from the 
lumbosacral spine disability.  If such a 
distinction cannot be made, the examiner 
should so note it in the examination 
report.  

Any opinion(s) expressed as to the 
severity of the veteran's shell fragment 
wounds to the right flank, face, and 
thorax should be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for residuals of 
shell fragment wounds to the right flank, 
and compensable evaluations for a 
laparotomy scar and residuals of shell 
fragment wounds of the face and thorax.  
The adjudication of the muscle 
disability(ies) should be based on an 
evaluation of both the previous and 
amended regulations pertaining to the 
evaluation of muscle disabilities.  In 
this regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, and 4.59 (1999), as 
warranted.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


